Exhibit 99.1 Date: 19/02/2010 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities NYSE Subject: ENERPLUS RESOURCES FUND Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 23/03/2010 Record Date for Voting (if applicable) : 23/03/2010 Meeting Date : 07/05/2010 Meeting Location (if available) : Calgary, AB Voting Security Details: Description CUSIP Number ISIN TRUST UNITS 29274D604 CA29274D6046 CLASS B LP UNITS CA2927681080 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for ENERPLUS RESOURCES FUND
